Citation Nr: 1419857	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-38 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for degenerative spondylosis of the lumbosacral spine with degenerative disc disease at L5-S1.

2.  Entitlement to an initial disability rating higher than 10 percent for associated radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from November 1992 to December 2000.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued an existing 20 percent rating for the Veteran's low back disability - specifically, for degenerative spondylosis of the lumbosacral spine with degenerative disc disease at L5-S1.

In another decision since issued in August 2013, however, during the pendency of this appeal, the RO granted service connection and a separate 10 percent rating for the associated radiculopathy of the right lower extremity.  Since this radiculopathy is a manifestation of the low back disability, and it is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication to the contrary, the rating for the radiculopathy is being considered in this appeal along with the rating for the low back disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Moreover, in deciding these claims, the Board must consider whether to "stage" the ratings for these disabilities, meaning assign different ratings at different points in time to compensate the Veteran for variances in their severity, irrespective of whether addressing the existing rating for the low back disability or the initial rating for the associated right lower extremity radiculopathy.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Also during the pendency of this appeal, the Veteran was scheduled to testify at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The hearing was to be held in February 2014, however, the Veteran failed to appear for the hearing, so marked a "no show", also has not provided any good-cause explanation for his absence or requested to reschedule the hearing.  The Board therefore deems his Travel Board hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The most probative (meaning competent and credible) evidence of record indicates the degenerative spondylosis of the Veteran's lumbosacral spine with degenerative disc disease at L5-S1, at worst, mainly causes pain and consequent limitation of motion of his thoracolumbar spine to 45 degrees, but no additional functional impairment, including additional limitation of motion, on prolonged or repeated use of his low back.

2.  However, the most probative evidence of record indicates there is moderate, not just mild, incomplete paralysis of the sciatic nerve on account of the associated radiculopathy of his right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 percent for the degenerative spondylosis of the lumbosacral spine with degenerative disc disease at L5-S1.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (2013).

2.  But the criteria are met for a higher 20 percent, though no greater, rating for the associated radiculopathy of the right lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8520 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence he is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).

To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), should be provided to a claimant before an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  VCAA notice errors are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  The Veteran, not VA, has this burden of proof of not only establishing error, but showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


The duty to notify was satisfied prior to the initial RO decision at issue by way of a May 2007 letter sent to the Veteran informing him of the types of information and evidence necessary to substantiate the claim and the division of responsibility between him and VA in obtaining necessary supporting evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The letter also informed him of how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473, 486, 490-491 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In a case, as here, involving a claim for an increased rating, VA need only provide "generic" notice advising a Veteran of the evidentiary and legal criteria for establishing his entitlement to greater compensation, not also apprise him of alternative DCs or request that he submit evidence indicating the effect the disability has on his daily activity.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Consider also that his derivative claim for a higher initial rating for the radiculopathy affecting his right lower extremity arose in the context of his claim to establish entitlement to a higher rating for his underlying low back disability already on appeal.  During the pendency of the appeal, the RO granted service connection and a separate 10 percent disability rating for this associated right lower extremity radiculopathy since a manifestation of the low back disability on appeal.  His claim therefore is for a higher initial rating for this radiculopathy.  
VA does not have to provide additional VCAA notice in this circumstance concerning this "downstream" disability rating element of the claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context (i.e., for service connection) has been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  


VA also has a duty to assist the Veteran in developing his claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent treatment records from since service, whether from VA or private sources, and providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no such duty if there is no reasonable possibility the assistance would aid in substantiating the claim.

To this end, all relevant evidence necessary for an equitable resolution of this claim has been identified and obtained, to the extent obtainable.  The evidence of record includes the Veteran's private and VA medical records, the reports of his June 2007 and July 2013 VA compensation examinations containing the information required to make the necessary determinations insofar as addressing the applicable rating criteria, and personal statements from him and his representative.  

The June 2007 and July 2013 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his then current complaints, and rendered diagnoses that are consistent with the remainder of the evidence of record and therefore are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

There is no indication there exists any additional evidence that has a bearing on this claim that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this claim.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).


Analysis

After reviewing the relevant evidence, the Board finds that the degenerative spondylosis of the lumbosacral spine with degenerative disc disease at L5-S1 does not warrant a disability rating higher than 20 percent under 38 C.F.R. § 4.71a,  DC 5242 (also DC 5243), but that the associated right lower extremity radiculopathy warrants a higher initial 20 percent disability rating, though no greater rating, under 38 C.F.R. § 4.124a, DC 8520.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity resulting from disability.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

When a Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).


The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  But as already alluded to, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation, i.e., the "staging" of the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  For an established rating, the relevant temporal focus is on the state of the disability from the year immediately preceding the receipt of the claim for a higher rating until VA makes a decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Separate ratings also may be assigned in the initial-rating context, for separate periods of time based on facts found, i.e. "staged" ratings, so also in claims where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of range of motion, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, premature or excess fatigability, or incoordination (including during flare-ups or with prolonged or repeated use), assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell, 13 Vet. App. at 34; Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (indicating to apply § 4.59 even in cases that do not involve arthritis).


A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

The degenerative spondylosis of the lumbosacral spine with degenerative disc disease at L5-S1 affecting the Veteran's lower back has been rated under 38 C.F.R. § 4.71a, DCs 5010-5242, which specifically concerns arthritis.  DC 5010 applies to arthritis due to trauma (i.e., post-traumatic arthritis) and is to be rated as degenerative arthritis (osteoarthritis or hypertrophic) under DC 5003.  DC 5242 concerns degenerative arthritis of the spine and indicates that DC 5003 should also be referenced since it, too, pertains to degenerative arthritis.

According to DC 5003, degenerative arthritis (osteoarthritis or hypertrophic) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  In Notes (1) and (2) in DC 5003, it is indicated these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (in other words under DCs 5235 to 5242, unless evaluated instead under DC 5243, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013).  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also 38 C.F.R. § 4.71a, Plate V.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under DC 5243, IVDS or disc disease may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating IVDS Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  Id.


Note (1) in DC 5243 defines an incapacitating episode as a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician.  Supplementary information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  Id.

The radiculopathy of the Veteran's right lower extremity is currently rated under DC 8520, which provides ratings for paralysis of the sciatic nerve.  DC 8520 indicates that mild incomplete paralysis is rated 10-percent disabling; moderate incomplete paralysis 20-percent disabling; moderately-severe incomplete paralysis 40-percent disabling; and severe incomplete paralysis, with marked muscular atrophy, 60-percent disabling.  Complete paralysis of the sciatic nerve, that is, where the foot dangles and drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost, is rated as 80-percent disabling.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

These descriptive words "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

In this case, the medical evidence of record, including especially the private and VA medical records and the June 2007 and July 2013 VA examination reports, collectively indicates that the degenerative spondylosis of the Veteran's lumbosacral spine with degenerative disc disease at L5-S1, at worst, is manifested by pain, limitation of range of motion of this segment of his spine to 45 degrees (given that there is pain beginning at this point in his range of motion, so painful motion), but with no additional limitation of motion on repetition.  The June 2007 VA examination report indicates the Veteran's range of motion included flexion limited to 45 degrees with pain throughout to 70 degrees and pain radiating down into his right leg (hence, the reason for the separate rating for the associated radiculopathy).  Mild muscle spasm was noted, as well, but there was no additional limitation with repetitive motion.  The Veteran's gait and reflexes were normal and he had good strength in both legs with no foot drop.  According to the more recent July 2013 VA examination report, his range of motion included flexion limited to 60 degrees with pain beginning at 60 degrees (so at this endpoint) and an increase, rather than decrease, in his flexion to 75 degrees with repetition of range of motion.  Although additional functional loss was noted, including less movement and pain on movement, the examination findings clearly demonstrate no additional limitation of range of motion upon repetition, certainly not to the extent required to warrant assigning the next higher rating of 40 percent because his forward flexion has to be limited to 30 degrees or less.  

Magnetic Resonance Imaging (MRI) reports, including an April 2007 private MRI report and a September 2010 VA MRI report, reflect that the Veteran's lumbar spine included disc bulges at L4-L5 and L5-S1 with compromise of the cephalad aspect of the right lateral recess of L5, mass impression on the right S1 nerve root, and mild multilevel degenerative changes at L2-L3, L3-L4, L4-L5 and L5-S1.  Even considering these MRI findings, the objective evidence of record clearly shows his back limitations mainly consist of pain and limitation of motion as discussed above.  Pain with motion was also demonstrated in VA outpatient treatment reports, wherein the Veteran continually complained of chronic back pain that was treated with prescribed medications and physical therapy.  Accordingly, his lumbosacral spine disability most nearly approximates the 20 percent disability rating criteria of DC 5242.  

A higher 40 percent disability rating under DC 5242 is not warranted, as there is not the required limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar (thoracic and lumbar) spine.  See 38 C.F.R. § 4.71a, DC 5242.  As discussed above, the Veteran's most significant limitation of forward flexion of the spine was to 45 degrees with pain at that point, per the findings of the June 2007 VA examination.  So even considering his pain, he still has greater range of motion than required for the next higher rating of 40 percent.

It certainly, then, cannot be said he has ankylosis - either favorable or unfavorable, so as to warrant this higher 40 percent or even greater rating under DC 5242.  See again Note (5).  To reiterate, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar (i.e., thoracic and lumbar) spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, DCs 5235-42, Note (5).

Ankylosis also has been defined in precedent cases as stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].


The Board also has considered other potentially applicable DCs, however, the Veteran's lumbosacral spine disability does not alternatively meet the criteria for a higher disability rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  The objective medical evidence of record does not show at any time throughout the duration of this appeal that he has had incapacitating episodes of IVDS.  As explained, this in part would require bed rest prescribed by a physician, and he has not alleged such is the case, much less have the required indication.  38 C.F.R. § 4.71a, DC 5243.

As well, the Board has considered whether separate ratings are warranted based on neurological manifestations of the Veteran's lumbosacral spine disability, however, with exception to the right lower extremity radiculopathy, discussed below, no other such manifestations have been demonstrated by the objective findings of record.

The Board is mindful as well of the Veteran's complaints of significant pain in his lumbosacral spine and has considered this in conjunction with 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Voyles v. Brown, 5 Vet. App. 451, 454 (1993).  But the repetitive-motion testing performed during both VA compensation examinations in June 2007 and July 2013 revealed no additional functional loss.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  This, then, cannot serve as grounds for increasing his rating beyond the 20-percent level.

Next, as for the associated radiculopathy of the right lower extremity, the medical evidence of record, including especially the private and VA medical records and the June 2007 and July 2013 VA examination reports, collectively indicates he has what amounts to "moderate", not just "mild", incomplete paralysis of the sciatic nerve.  He therefore is entitled to a higher 20 percent rating for this additional disability, rather than just the 10 percent rating the RO initially assigned.  While the July 2013 VA examination report describes this right lower extremity radiculopathy as just mild, the symptoms of it, including intermittent pain, paresthesias and/or dysesthesias, and numbness, were characterized as moderate.  

Therefore, giving the Veteran the benefit of the doubt, a higher initial 20 percent disability rating is warranted for this right lower extremity radiculopathy.  See 38 C.F.R. §§ 4.3, 4.7.

But while this higher initial 20 percent disability rating is warranted as of the same retroactive effective date as the prior 10 percent rating (April 9, 2007), the Board finds that an even greater rating is not warranted.  In this regard, the Board observes that, at no point during the pendency of this appeal has this radiculopathy of the right lower extremity caused moderately-severe incomplete paralysis of the sciatic nerve or severe incomplete paralysis with marked muscular atrophy.  Although an April 2007 VA outpatient treatment report reflects that the Veteran complained of moderate-to-severe right lower extremity pain, radiculopathy was not found to be moderately severe or severe by a treatment provider in any of the medical evidence of record and the radiculopathy symptoms were noted as only moderate in the report of his July 2013 VA compensation examination.  Nor was muscle atrophy ever found.  In addition, as the neurological involvement is wholly sensory, the rating assigned should be for the mild or at most moderate degree.  38 C.F.R. § 4.124a.  Therefore, a higher initial disability rating exceeding 20 percent is not warranted under DC 8520.

In coming to these conclusions concerning the severity of the low back disability and the attendant right lower extremity radiculopathy, the Board has considered the lay statements by the Veteran and his wife regarding the severity of these service-connected disabilities and has relied on their reports in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  Both are competent to report on factual matters of which they have firsthand knowledge, e.g., the Veteran experiencing chronic or persistent pain, weakness, or witnessing his limitations, etc., and their statements regarding him experiencing these symptoms and their effect on his daily life are also credible, so ultimately probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  But where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, the range of motion, repetitive testing, and characterization of incomplete paralysis and symptoms thereof.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Extra-schedular Consideration

As for an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the schedular criteria are adequate to rate the  degenerative spondylosis of the Veteran's lumbosacral spine with degenerative disc disease at L5-S1 and the associated radiculopathy of his right lower extremity.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  

The Rating Schedule fully contemplates the described symptoms (e.g., chronic pain, weakness, limitation of motion, incomplete paralysis, etc.) and provides for ratings higher than those assigned based on more significant functional impairment.  See 38 C.F.R. §§ 4.71a, 4.124a, DCs 5242, 5243 and 8520.  The rating criteria also provide additional compensation or even higher ratings in light of additional ankylosis, incapacitating episodes and increased severity of incomplete paralysis with muscular atrophy.  See Id.  Moreover, there is not suggestion of marked interference with his employment, meaning above and beyond that contemplated by the schedular ratings assigned for his disabilities.  38 C.F.R. §§ 4.1, 4.15.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The evidence of record, including the private and VA medical records as well as the reports of the June 2007 and July 2013 VA examinations, does not reflect an exceptional disability picture exhibited by either incapacitating episodes, marked interference with employment, or frequent periods of hospitalization due to the lumbosacral spine disability and radiculopathy of the right lower extremity and the Veteran has not alleged as much.  38 C.F.R. § 3.321(b)(1).  The evaluation and treatment for his lumbosacral spine disability and radiculopathy of the right lower extremity has been primarily, if not entirely, on an outpatient basis, not as an inpatient, and certainly not what could be considered a frequent inpatient.  Thus, the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

A disability rating higher than 20 percent for the degenerative spondylosis of the lumbosacral spine with degenerative disc disease at L5-S1 is denied.  

However, a higher initial disability rating of 20 percent is granted for the associated radiculopathy of the right lower extremity, subject to the statutes and regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


